Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., appeals the district court’s order dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for. the reasons stated by the district court. Davis v. Britt, No. 5:16-ct-03211-CO, 2016 WL 4767464 (E.D.N.C. Sept. 12, 2016). We deny all of Davis’ pending motions, including his motions to remand, to appoint a guardian ad litem, to reconsider, for recu-sal, for leave to file supplemental brief, and for oral argument. We dispense' with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED